Per Curiam.
The lease having definitely demised the premises for a term of ten years from October 1, 1927, the effect of the typewritten provision prepared and inserted by the lessee that “on or before March 1st, 1931 the tenant shall notify the landlord, if it desires to continue this lease for a term from October 1st, 1932, to September 30th, 1937,” was to permit the tenant, upon giving the required notice, to vacate the premises October 1, 1932, five years before the expiration of the prescribed term.
That such was the intention of the parties is manifested by the construction of the lease by the lessee and the defendant, for in the assignment to defendant, prepared by defendant and executed by the lessee and the defendant, they state that the lease expires September 30, 1937, “ subject to the tenant’s right to terminate said leasehold estate on October 1st, 1932.” Defendant, without giving the required notice, vacated the premises in September, 1932.
In the light of the practical construction of the demise by the *527lessee, which prepared and inserted the ambiguous clause, and the defendant, its assignee, there seems no room for doubt as to defendant’s obligation, under its covenant to perform all covenants of the lease, to pay the rent demanded.
Judgment reversed, with thirty dollars costs, and judgment directed for plaintiff for the amount claimed in the summons, with costs.
Hammer and Callahan, JJ., concur; Shientag, J., concurs in result.